Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 11/1/2021 has been entered. Claims. 1-20 remain pending in the present application.
As a result of this amendment, the previous objections to claims 6, 9, 16 and 19 are being withdrawn.

Response to Arguments
Applicant’s arguments have been fully considered, but they are moot because they were based on the present amendment, which has necessitated a new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 3, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (“Avatar Reshaping and Automatic Rigging Using a Deformable Model”, 2015), in view of Ma et al. (Pub. No. US 2015/0213646), and further in view of Allen et al. (“The space of human body shapes: reconstruction and parameterization from range scans”, 2003).

Regarding claim 1, Feng discloses an electronic device for object rigging, the electronic device comprising: 
a processor (Section 6.1, paragraph 1: “Our system is able to process a 3D scan of approximately 100,000 vertices in approximately one minute using an Intel i7 3.3GHz CPU”) configured to:
obtain a three-dimensional (3D) scan of an object (Sec. 3, par. 1: “Our goal is to develop a virtual avatar generation system based on an input 3D body scan”);
match a rigged parametric model to the 3D scan (Sec. 3, par. 1: “given a 3D human body scan, we can fit the morphable human model produced by SCAPE onto the input scan and establish mesh correspondences between them”. In particular, the morphable model corresponds to the claimed “rigged parametric model” because it is based on input parameters (sec. 4.1, par. 1: “Together they can be used to produce a new body mesh M based on input parameters (Ɵ, β)”), and it is rigged (sec. 4.2, par. 1: “Since one of our goals is to transfer the rigging from the morphable model to a target body scan”)) by (Sec. 4.3. In particular, equation (5) helps find a minimum surface distance between the morphable model and the 3D body scan);
identify a correspondence between the rigged parametric model and the 3D scan (Sec. 3, par. 1: “given a 3D human body scan, we can fit the morphable human model produced by SCAPE onto the input scan and establish mesh correspondences between them”, and sec. 4.3, par. 1: “Once we have a morphable human model, the next task is to fit the model M(Ɵ, β) to a 3D body scan Y = {Z, F} with vertices Z = z1,... z|Z| and triangles F = f1,... f|F|... We use a optimization strategy similar to iterative closest point (ICP) by first finding suitable vertex pairs between M and Z and then deforming M to match corresponding vertex positions in Z”);
transfer attributes of the rigged parametric model to the 3D scan based on the correspondence to generate a rigged 3D scan (Sec. 3, par. 2: “Once we establish such correspondences, they can be used to transfer both skeleton and skin binding weights from the template mesh onto the input scan to generate a 3D virtual avatar”, and sec. 4, par. 1: “Our goal is to establish correspondences between a 3D body scan and the morphable human models. Such correspondences would allow us to utilize the body shape database to effectively transfer both body shape deformation as well as rigging information from morphable models to a body scan”);


apply animation motion to the rigged 3D scan, wherein the rigged 3D scan with the applied animation motion is rendered on a display (Sec. 3, par. 2: “The resulting virtual avatars can then be animated in a simulation environment to execute various behaviors using animation retargeting”).
Feng, however, does not disclose the above strike-through limitations. More specifically, Feng does not disclose that the optimization technique also minimizes 3D joint errors between the morphable model and the 3D body scan. Furthermore, Feng does not disclose modifying an area of the rigged 3D body scan to include geometry information from a corresponding area of the morphable model in response to a determination that the rigged 3D body scan is missing geometry.
In the same field of endeavor, Ma teaches a rigid transformation to fit a template mesh to a 3D point cloud representation of a human body that minimizes error between the detected locations of joint landmarks in the 3D point cloud and the corresponding locations of joint landmarks in the template mesh.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Ma into Feng by using a rigid transformation to fit the morphable model to the 3D body scan that minimizes error between the detected locations of joint landmarks in the 3D body scan and the corresponding locations of joint landmarks in the morphable model. The motivation would have been to provide an initial rigid rotation matrix R, which when applied to the morphable model would result in an initialized avatar model (Ma, par. 36).
Furthermore, Allen teaches modifying an area of a 3D body scan to include geometry information from a corresponding area of a template model in response to a determination that the 3D body scan is missing geometry (See Figs. 2 and 3 and section 3. Note that a hole in a body scan is an area that is missing geometries).
Allen and Feng are in the same field of endeavor. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the hole-filling technique of Allen into Feng. The motivation would have been to create complete 3D human body scans.

Regarding claim 3, Feng in view of Ma and Allen teaches the electronic device of claim 1, wherein the processor further configured to: 
generate localized areas of the rigged parametric model that are modifiable, and modify the localized areas of the rigged parametric model to match a corresponding shape of the 3D scan by deforming the localized areas of the rigged parametric model (See section 5.1 of Feng).

Claims 11 and 13 recite similar limitations as respective claims 1 and 3, but are directed to a method. Since Feng also discloses a corresponding method (See sec. 6.1), these claims can be rejected under the same rationale set forth in the rejection of their respective claims.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Ma and Allen as applied to respective claim(s) 1 and 11 above, and further in view of Ye et al. (Pub. No. US 2013/0287294).

Regarding claim 2, Feng in view of Ma and Allen teaches the electronic device of claim 1, wherein to match the rigged parametric model to the 3D scan, the processor is configured to: 


identify the 3D joint errors based on a difference between the 3D landmarks of the 3D scan and 3D joints of the rigged parametric model, and minimize the 3D joint errors and a distance between a surface of the 3D scan and the rigged parametric model (See relevant parts in the rejection of claim 1 above).
In the same field of endeavor, Ye teaches identify multiple 2D landmarks of a person from a plurality of 2D images of the person captured at different viewpoints, and combine the multiple 2D landmarks from the different viewpoints to identify 3D landmarks of a generic 3D model, wherein the 3D landmarks are sets of coordinates on the generic 3D model that corresponds to sets of the multiple 2D landmarks (See Abstract and par. 10).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Ye into Feng by identifying multiple two-dimensional (2D) landmarks of the 3D body scan from different orientations of the 3D body scan, and combining the multiple 2D landmarks from the different orientations of the 3D body scan to identify 3D landmarks of the 3D body scan, wherein the 3D landmarks are sets of coordinates on the 3D body scan that corresponds to sets of the multiple 2D landmarks. The motivation would have been to generate personalized 3D models using 2D images (Ye, par. 8).

Claim 12 recites similar limitations as claim 2, but is directed to a method. Since Feng also discloses a corresponding method (See sec. 6.1), claim 12 can be rejected under the same rationale set forth in the rejection of claim 2.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Ma and Allen as applied to respective claim(s) 1 and 11 above, and further in view of Miller et al. (‘Frankenrigs: Building Character Rigs from Multiple Sources”, 2011).

Regarding claim 4, Feng in view of Ma and Allen teaches the electronic device of claim 1, wherein:
to identify the correspondence between the rigged parametric model and the 3D scan, the processor is configured to relate an area of the rigged parametric model to corresponding vertex of the 3D scan (Feng, sec. 4.3, par. 1: “Once we have a morphable human model, the next task is to fit the model M(Ɵ, β) to a 3D body scan Y = {Z, F} with vertices Z = z1,... z|Z| and triangles F = f1,... f|F|. The fitting is done by optimizing both Ɵ and β and  such that the resulting M becomes a good approximation for Y), and 
to transfer the attributes of the rigged parametric model to the 3D scan the processor is configured to relate joints, skinning weights, UV coordinates  (See section 5.2 of Feng and par. 32 of Ma. In particular, Feng discloses in section 2.2, last paragraph: “Our work differs in that we are interested in preserving the original model and detail, such as textures”. This suggests relating UV coordinates associated with identifiable parts of the morphable model to the 3D body scan).
Feng in view of Ma and Allen, however, does not disclose relating labels associated with identifiable parts of the morphable model to the 3D body scan.
In the same field of endeavor, Miller teaches this limitation (Sec. 5, par. 2: “Given a set of source rigs, the user begins by tagging a set of important joints in each rig. These joints should be common to all the source rigs, and mark locations where major deformations are likely to occur. The set can be chosen depending on the type of creature being rigged; since database consists entirely of bipeds, we picked the set of 14 joints shown in Fig. 3. These tagged joints are later used as cues for body part alignment and resizing”. In particular, tagging could be interpreted as labeling).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Miller into Feng by tagging a set of important joints in the morphable model and relating them to the 3D body scan. The motivation would have been to better establish correspondences between them.

Claim 14 recites similar limitations as claim 4, but is directed to a method. Since Feng also discloses a corresponding method (See sec. 6.1), claim 14 can be rejected under the same rationale set forth in the rejection of claim 4.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Ma and Allen as applied to respective claim(s) 1 and 11 above, and further in view of Corazza et al. (Pub. No. US 2016/0027200).

Regarding claim 5, Feng in view of Ma and Allen teaches the electronic device of claim 1, wherein: 
the object is a human model (The object in Feng is a human model); 


.
In the same field of 3D model construction, Corazza teaches a character creation system that imports an external 3D model by determining correspondence values for each vertex within the 3D model. Once imported, a user can customize the 3D character by adding texture to the character, adjusting character features, swapping out one or more character features, adding clothes and accessories to the character, automatically rigging the character, and/or animating the character (See Abstract).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Corazza into Feng by identifying the hands and feet of the 3D scanned model, and replacing the hands with a template mesh and the feet with a scanned mesh. The motivation would have been to avoid redesigning and creating the 3D scanned model from scratch (Corazza, par. 8).

Claim 15 recites similar limitations as claim 5, but is directed to a method. Since Feng also discloses a corresponding method (See sec. 6.1), claim 15 can be rejected under the same rationale set forth in the rejection of claim 5.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Ma and Allen as applied to respective claim(s) 1 and 11 above, and further in view of Rafii et al. (Pub. No. US 2018/0114264).

Regarding claim 10, Feng in view of Ma and Allen teaches the electronic device of claim 1, .
In the same field of 3D model construction, Rafii teaches obtaining a 3D scan of an object by stitching multiple 2D views of the object from a camera or a depth camera (See par. 100).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Rafii into Feng by obtaining the 3D body scan of a person by stitching multiple 2D views of the person from a camera or a depth camera. The motivation would have been to be able to use an ordinary camera to construct the 3D body scan (Rafii, par. 100).

Claim 20 recites similar limitations as claim 10, but is directed to a method. Since Feng also discloses a corresponding method (See sec. 6.1), claim 20 can be rejected under the same rationale set forth in the rejection of claim 10.

Allowable Subject Matter
Claims 6-9 and 16-19 are objected to as being dependent upon rejected base claims 1 and 11, respectively, but would be allowable if rewritten in independent form including all of the limitations of their respective base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613